O’Dwyeb, J.
The plaintiff had a verdict and the only ground upon which the defendant seeks to reverse it is that it is against the weight of evidence. There were two versions of the accident and the jury had the right to consider the probabilities, and it was for them to say, in view of the evidence, which was the true one. The plaintiff, contending that the car had come to a stop and while she was attempting to alight, suddenly starting and throwing her to the ground, and the defendant insisting that she (at the time of the accident, a woman over forty-three years of age) deliberately leaped from the car while it was in full motion, going about six miles an hour, although the accident occurred a little after ten o’clock at night, and it was as dark as usual at that time of night. The conflict in the evidence was submitted in a charge (to which no exception was taken) with full advice to the jury with respect to the law and the obligations of the plaintiff to sustain her contention by a fair preponderance of the evidence, and although there are four witnesses in favor of the defendant and only the plaintiff in her own behalf, we are not prepared to say on this record that the jury failed to discharge their full duty to the defendant, or that the verdict is the result of passion, prejudice, corruption or mistake. Sawalsky v. Penn. R. R. Co., 39 App. Div. 661.
A fair preponderance of evidence does not mean the largest number of witnesses. Martin v. Second Ave. R. R. Co., 3 App. Div. 448 ; Norton v. Third Ave. R. R. Co., 26 id. 60.
The judgment and order appealed from should be affirmed, with costs.
Fitzsimoes, Oh. J., concurs.
Judgment and order affirmed, with costs.